Order, Supreme Court, New York County (Edward Lehner, J.), entered May 3, 2002, which, to the extent appealed from as limited by the brief, granted plaintiff’s motion for summary judgment as to liability upon his Labor Law § 240 (1) claim, unanimously affirmed, without costs.
The uncontradicted proof demonstrated that plaintiff, while installing an electrical fixture on the ceiling of defendant Anchor’s premises, fell when the ladder upon which he was standing slipped. Inasmuch as it is plain that the ladder was inadequate to protect plaintiff from the risks to which he was exposed by reason of the^ particular elevated work he was performing and that plaintiff was not furnished any other safety device, the grant of summary judgment as to liability upon plaintiffs Labor Law § 240 (1) claim was proper (see Cruz v Turner Constr. Co., 279 AD2d 322 [2001]; Spaulding v Metropolitan Life Ins. Co., 271 AD2d 316 [2000]). Concur — Nardelli, J.P., Andrias, Saxe, Williams and Marlow, JJ.